UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33105 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrants telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerx Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Class Outstanding as ofMay 8, 2013 Common Stock, $0.001 par value per share 38,127,737 shares MEETME, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Consolidated Balance Sheets as ofMarch 31, 2013 (Unaudited) and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity for the threemonths ended March 31, 2013 (Unaudited) and the year ended December 31, 2012 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) 6 Condensed Notes to Unaudited Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk 38 Item 4 Controls and Procedures 38 PART II. OTHER INFORMATION 39 Item 1 Legal Proceedings 39 Item 1A Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Mine Safety Disclosures 39 Item 5 Other Information 39 Item 6 Exhibits 39 SIGNATURES 40 INDEX TO EXHIBITS 41 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEETME, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $547,000, atMarch 31, 2013 and December 31, 2012, respectively Notes receivable Prepaid expenses and other current assets Total current assets Goodwill Intangible assets, net Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other liabilities Current liabilities from discontinued operations - Deferred revenue Accrued dividends Current portion of long-term debt Total current liabilities Long term debt, net of discount Total liabilities Commitments and Contingencies (see Note 8) Stockholders' Equity: Preferred stock, $.001 par value, authorized 5,000,000 shares: Convertible preferred stock Series A-1, $.001 par value; authorized - 5,000,000 shares; 1,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Common stock, $.001 par value; authorized - 100,000,000 shares; 38,127,737 and 37,046,405 shares issued and outstandingat March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated financial statements. 3 MEETME, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended March 31, Revenues $ $ Operating Costs and Expenses: Sales and marketing Product development and content General and administrative Depreciation and amortization Restructuring costs Loss on debt restructure - Total Operating Costs and Expenses Loss from Operations ) ) Other Income (Expense): Interest income Interest expense ) ) Other income (expense), net - Total other income (expense) ) ) Loss before income taxes ) ) Income taxes - - Net loss from continuing operations $ ) $ ) Loss from discontinued operations, net of taxes $
